Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
In claim 8, line 7, “or a alkylthio group” should read “or an alkylthio  group”
In claim 8, line 4, the figure General Formula (1A) contains illegible text and needs to be replaced with a substitute of sufficient clarity
In claim 9, line 2, “wherein R3 –O-,” should read “wherein R3 is –O-“
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa et al. (U.S. 2011/0008735 A1).

In compound C-5: the moiety corresponding to X of General Formula (1) is a sulfur atom; the value corresponding to m of General Formula (1) is 2; the two moieties corresponding to R1 of General Formula (1) are each independently an aromatic hydrocarbon ring group (each a methylphenyl group); the moiety corresponding to R2 of General Formula (1) is a divalent linking group (a phenylene group); the moiety corresponding to R3 of General Formula (1) is a divalent linking group having no aromatic group (a fluoromethylene-carboxyl-oxy group); and the moiety corresponding to Y of General Formula (1) is an anionic moiety (sulfonate group).
Furthermore, pKa is an inherent property of a compound. Therefore, since compound C-5 is stated by the applicant’s specification ([0263]) to have a pKa of   -1.8, the version of the sulfonium salt of Ohsawa described above inherently has a pKa of -1.8 as well. The pKa value of -1.8 is within the claimed pKa range, [-2.0 to 1.5], of the instant claim.
Compound C-5 also satisfies the molecular-structure and pKa (i.e. all) limitations of claims 2-4 and 8-9. Therefore, the limitation of these claims are also met by the version of the sulfonium salt of Ohsawa described above.
claim 6, Ohsawa further teaches that the composition further comprises an acid generator (element E, [0043]) other than the compound represented by General Formula (1). 
Regarding claim 7, Ohsawa further teaches that a pKa of an acid generated (strong acid; [0111]) from the acid generator (photoacid generator capable of generating a strong acid; [0111]) other than the compound represented by General Formula (1) is lower (a stronger acid has a lower pKa; see [0014] of applicant's specification) than the pKa of the compound (onium salt capable of generating a weak acid; [0111]) represented by General Formula (1) as Y- is protonated (generating a weak acid; [0111]).
Regarding claim 10, Ohsawa further teaches that the composition further comprises a resin (element C, [0042]) having a repeating unit having a group whose polarity increases through decomposition by the action of an acid (recurring units having an acid labile group, [0058]).
Regarding claim 11, Ohsawa further teaches ([0140]) a resist film formed using the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1.
Regarding claim 12, Ohsawa further teaches ([0140]) a pattern forming method comprising: forming a resist film using the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1; exposing the resist film; and developing the exposed resist film using a developer.
Regarding claim 13, Ohsawa further teaches ([0140]) a method for manufacturing an electronic device (integrated circuitry fabrication), comprising the pattern forming method according to claim 12.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Ohsawa does not teach that the pKa of the compound represented by General Formula (1) as Y- is protonated is -1.0 to 1.0. The version of the sulfonium salt of Ohsawa described above has a pKa value of -1.8, as it is identical to compound C-5 of the applicant’s specification. None of the compounds (C-1, C-2, C-4, C-6, C-8, C-9, and C-11) are within the scope of the sulfonium salt disclosed by Ohsawa; nor does Ohsawa explicitly speak on pKa value. Furthermore, a reason for is not known in the art that would make obvious the modification of the sulfonium salt of Ohsawa to have a pKa in the claimed range of -1.0 to 1.0.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Thursday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        





/Nicholas E Brown/Examiner, Art Unit 1737